          Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
______________________________________
                                       )
MICHAEL P. MACDONALD                   )
                                       )
VS.                                    ) CASE NO: 1:16-CV-12175-FDS
                                       )
CAPE COD CENTRAL RAILROAD, INC.; )
CAPE RAIL, INC. and P. CHRIS           )
PODGURSKI                              )
______________________________________)


ANSWER OF DEFENDANTS CAPE COD CENTRAL RAILROAD, INC.; CAPE RAIL,
 INC.; AND P. CHRISTOPHER PODGURSKI TO THE PLAINTIFF’S COMPLAINT.


       Defendants Cape Cod Central Railroad, Inc.; Cape Rail, Inc.; and P. Christopher

Podgurski (“Defendants”), by and through the undersigned counsel, hereby answer Plaintiff

Michael P. MacDonald’s complaint as follows:

                             INTRODUCTORY ALLEGATION

       Defendants admit that the plaintiff filed a complaint for injunctive relief pursuant to the

Americans with Disabilities Act, 42 U.S.C. 12181, et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”), which speaks for itself.

                                        JURISDICTION

   1. Defendants have insufficient information with which to admit or deny the allegations

       found in paragraph 1 and call upon the Plaintiff to prove the same.

                                              PARTIES

   2. Defendants have insufficient information with which to admit or deny the allegations

       found in paragraph 2 and call upon the Plaintiff to prove the same. In particular, and

       without limitation, Defendants have no knowledge as to the residence of the Plaintiff, any


                                                 1
      Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 2 of 8



   claimed disability of the Plaintiff, and whether any access to the subject facility or

   facilities was or will be restricted in the future. Defendants deny that the there are any

   violations of the ADA that existed at the facility or facilities or otherwise, including those

   set forth in the Complaint.

3. Defendants have insufficient information with which to admit or deny the allegations

   found in paragraph 3 and call upon the Plaintiff to prove the same. Defendants deny that

   the there are any violations of the ADA that exist at the facility or facilities, including

   those set forth in the Complaint. Defendants further deny that the Plaintiff has any legal

   standing under the ADA or otherwise to bring the within Complaint.

4. Defendants have insufficient information with which to admit or deny the allegations

   found in paragraph 4 and calls upon the Plaintiff to prove the same. Defendants deny that

   the there are any violations of the ADA that exist at the facility or facilities, including

   those set forth in the Complaint. Defendants further deny that the Plaintiff has any legal

   standing under the ADA or otherwise to bring the within Complaint.

5. Defendants admit that they transact business in the Commonwealth and within the

   judicial district of this Court; and that P. Chris (Christopher) Podgurski resides in Canton,

   MA and is an officer and director of the two railroads.

                         FACTUAL ALLEGATIONS AND CLAIM.

6. Defendants admit that Congress enacted the ADA, which speaks for itself.

7. The allegations in paragraph 7 are conclusions of law as to which no response is required.

   To the extent that any answer is required, Defendants state that the findings of Congress

   speak for themselves.




                                              2
       Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 3 of 8



 8. The allegations in paragraph 8 are conclusions of law as to which no response is required.

    To the extent that any answer is required, Defendants state that the findings of Congress

    speak for themselves.

9. The allegations in paragraph 9 are conclusions of law as to which no response is

    required. To the extent that any answer is required, Defendants state that the findings of

    Congress speak for themselves.

10. Defendants deny the allegations in paragraph 10 and call upon the Plaintiff to prove the

     same. Further answering, defendants state that the facilities of the defendant are exempt

    from ADA compliance-see 49 C.F.R. § 37.107.

11. Defendants deny the allegations in paragraph 11 and call upon the Plaintiff to prove the

     same. Further answering, defendants state that the facilities of the defendant are exempt

    from ADA compliance-see 49 C.F.R. § 37.107.

12. Defendants deny the allegations in paragraph 12 and call upon the Plaintiff to prove the

     same. Further answering, defendants state that the facilities of the defendant are exempt

    from ADA compliance-see 49 C.F.R. § 37.107.

13. Defendants deny the allegations in paragraph 13 and call upon the Plaintiff to prove the

     same.

14. Defendant deny the allegations in paragraph 14 and call upon the Plaintiff to prove the

     same. Defendants have insufficient information with which to admit or deny the

    allegations in paragraph 14 including the allegation that Plaintiff intends to visit the

    facility again or to utilize the facility and calls upon the Plaintiff to prove the same.

    Defendants deny that the there are any violations of the ADA that exist at the facility,

    including those set forth in the Complaint. Defendant further denies that the Plaintiff has



                                               3
         Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 4 of 8



      any legal standing under the ADA or otherwise to bring the within Complaint. Further

      answering, defendants state that the facilities of the defendant are exempt from ADA

      compliance-see 49 C.F.R. § 37.107.

15.   Defendants deny the allegations in paragraph 15 and calls upon the Plaintiff to prove the

      same. Defendants deny that the there are any violations of the ADA that exist at the

      facility, including those set forth in the Complaint. Defendant further deny that the

      Plaintiff has any legal standing under the ADA or otherwise to bring the within

      Complaint. Further answering, defendants state that the facilities of the defendant are

      exempt from ADA compliance-see 49 C.F.R. § 37.107.

16.   Defendants deny the allegations in paragraph 16 and call upon the Plaintiff to prove the

      same. Defendants deny that the there are any violations of the ADA that exist at the

      facility, including those set forth in the Complaint. Defendants further deny that the

      Plaintiff has any standing under the ADA or otherwise to bring the within Complaint.

      Further answering, defendants state that the facilities of the defendant are exempt from

      ADA compliance-see 49 C.F.R. § 37.107.

17.   Defendants deny the allegations in paragraph 17 and call upon the Plaintiff to prove the

      same. Defendant denies that the there are any violations of the ADA that exist at the

      facility, including those set forth in the Complaint. Defendants further deny that the

      Plaintiff has any standing under the ADA or otherwise to bring the within Complaint.

      Further answering, defendants state that the facilities of the defendant are exempt from

      ADA compliance-see 49 C.F.R. § 37.107.

18.   Defendants deny the allegations in paragraph 18 and call upon the Plaintiff to prove the




                                               4
         Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 5 of 8



      same. Defendants deny that the there are any violations of the ADA that exist at the

      facility, including those set forth in the Complaint. Defendant further deny that the

      Plaintiff has any standing under the ADA or otherwise to bring the within Complaint.

      Further answering, defendants state that the facilities of the defendant are exempt from

      ADA compliance-see 49 C.F.R. § 37.107.

19.   Defendants deny the allegations in paragraph 19 and call upon the Plaintiff to prove the

      same. Defendants deny that the there are any violations of the ADA that exist at the

      facility, including those set forth in the Complaint. Defendant further deny that the

      Plaintiff has any standing under the ADA or otherwise to bring the within Complaint.

      Further answering, defendants state that the facilities of the defendant are exempt from

      ADA compliance-see 49 C.F.R. § 37.107.

20.   Defendants have insufficient information with which to admit or deny the allegations

      found in paragraph 20 and call upon the Plaintiff to prove the same. Defendant denies

      that there are any violations of the ADA that exist at the facility or facilities, including

      those set forth in the Complaint. Defendants further deny that the Plaintiff has any legal

      standing under the ADA or otherwise to bring the within Complaint. Further answering,

      defendants state that the facilities of the defendant are exempt       from ADA

      compliance-see 49 C.F.R. § 37.107.

21.   The allegations in paragraph 21 are conclusions of law as to which no response is

      required. To the extent that any answer is required, Defendants states that laws and

      such regulations speak for themselves.




                                                 5
      Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 6 of 8



                              AFFIRMATIVE DEFENSES

1. Plaintiff’s claims are barred since the facilities are exempt from ADA compliance

   pursuant to 49 C.F.R. § 37.107 and in particular 49 C.F.R. § 37.107 (c) since the facilities

   are of historic or antiquated character including, but not limited that the facilities are

   more than 30 years old; the manufacturer of which is no longer in business or

   manufacturing said rail passenger cars; the facilities have consequential association with

   events or persons significant to the past; and the facilities embody or were restored to

   embody the distinctive characteristics of a type of rail passenger car used in the past or to

   represent a time which has passed. See USC 12101-12212; and 49 USC 322.

2. Plaintiff lacks legal standing to bring and assert the claims in the within case.

3. Although exempt from ADA compliance, plaintiff’s claims are barred because with

   respect to any particular architectural elements that depart from accessibility guidelines,

   the facilities have provided “equivalent facilitation” in the form of alternative designs and

   technologies that provide substantially equivalent or usability of the facility or facilities.

4. Plaintiffs’ claims are barred because the claimed violations are “de minimis,” and non-

   actionable because they do not materially impair Plaintiff’s use of an area for an intended

   purpose.

5. Plaintiff’s claims are barred because the barrier removal(s) Plaintiff seeks pursuant to the

   ADA are not “readily, achievable,” or easily accomplishable and able to be carried out

   without much difficulty or expense within the meaning of 42 U.S.C. § 12181(9).

6. Plaintiff’s claims are barred because the modifications Plaintiff seeks are not

   “alterations” within the meaning of the ADA and/or they do not trigger an “alteration”




                                              6
            Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 7 of 8



       legal standard, including because the modifications sought will be disproportionate in

       cost.

   7. Plaintiff’s claims are barred because the alterations made are sufficient in that they satisfy

       the “to the maximum extent feasible” standard. 28 C.F.R. § 36.402(a)(1); 42 U.S.C

       §12183(a)(2).

   8. Plaintiff’s claims that the facility was designed in violation of the ADA are barred tot the

       extent the facility were designed and constructed prior to the effective date of the ADA or

       federal regulations.

   9. Without admitting any liability, defendants have made good faith efforts to comply with

       the ADA, including providing appropriate alternative access, to the extent possible.

   10. Defendants are not legally responsible for property that is not within their possession,

       custody, or control and in particular as to any alleged claims involving property that is or

       was under the care, custody and control of its lessor or landlord.

   11. Defendants aver that the plaintiff has not presented sufficient evidence so that defendants

       can evaluate any proposed solution, the difficulty of accomplishing it, the cost of

       implementation, and the economic operation of the facility.

       WHEREFORE, Defendants requests the following:

       1.      That a Judgment of dismissal with prejudice of the Plaintiff’s Complaint be

entered in their favor and that the Defendants be awarded costs and reasonable attorney’s fees.

       2.      For such other and further relief as to this Court may deem just and proper.




                                                 7
          Case 1:18-cv-12175-FDS Document 8 Filed 11/05/18 Page 8 of 8



                                              By their Attorneys,



                                               /s/ Scott A. Schlager____________
                                              Alvin S. Nathanson, BBO # 367480
                                              Scott A. Schlager, BBO # 695421
Dated: November 5, 2018                       Nathanson & Goldberg, PC
                                              Two Atlantic Avenue, 5th floor
                                              Boston, MA 02110
                                              (617) 210-4800
                                              asn@natgolaw.oom
                                              sas@natgolaw


                                 CERTIFICATE OF SERVICE

I, Scott A. Schlager, hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on November 5, 2018.

                                              /s/ Scott A. Schlager




                                                 8
